Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 1 of 27




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 13-80928-CIV-MARRA
                                (Consolidated Action: Lead Case)


    RICHARD COTROMANO, et al., all on behalf of                9:13-cv-80928 Marra/Reinhart
    themselves and all others similarly situated,
           Plaintiffs,
    vs.
    RAYTHEON TECHNOLOGIES CORPORATION,
    Pratt & Whitney Group, A Connecticut Corporation,
    and PALM BEACH AGGREGATES, LLC, a
    Florida Corporation,
          Defendants.
    __________________________________________________/
    JOSEPH ADINOLFE, etc., et al.,                      9:10-cv-80840 Marra/Reinhart

          Plaintiffs,
    vs.

    RAYTHEON TECHNOLOGIES CORPORATION,
    Pratt & Whitney Group, A Connecticut Corporation,

          Defendant.
    __________________________________________________/


                      PRATT & WHITNEY’S DAUBERT MOTION TO
                    EXCLUDE THE TESTIMONY OF WILLIAM SAWYER
                     AND INCORPORATED MEMORANDUM OF LAW
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 2 of 27




                                                      TABLE OF CONTENTS
   INTRODUCTION .......................................................................................................................... 1

   BACKGROUND ............................................................................................................................ 2

   ARGUMENT .................................................................................................................................. 5

             SAWYER’S OPINIONS DO NOT “FIT” ANY MATTER IN DISPUTE. ....................... 6

             A.         Sawyer’s Opinions Do Not “Fit” Because He Does Not Opine
                        On The Cause Of Any Cancer In The Cluster. ....................................................... 6

             B.         Sawyer’s Baratta Analysis Is Irrelevant Because He Has No
                        Specific Cause Opinion For Baratta. ...................................................................... 7

             SAWYER’S DOSE OPINIONS ARE NOT RELIABLE. ................................................. 8

             A.         Sawyer Does Not Offer A Reliable—Or Any—Dose Opinion
                        For Baratta. ............................................................................................................. 9

             B.         Sawyer Does Not Have A Reliable Dose Opinion For
                        Santiago................................................................................................................. 10

                        1.         Sawyer Cannot Establish A Causative Dose Through
                                   Evidence Of Exposure. ..............................................................................10

                        2.         Sawyer Cannot Establish A Causative Dose From
                                   Santiago’s Spinal Cord Sample. ................................................................11

                        3.         The Particle From Santiago’s Brain Tumor Does Not
                                   Allow Sawyer To Establish A Causative Dose Of
                                   Thorium-230. .............................................................................................13

                        4.         Sawyer Did Not Establish A Causative Dose. ...........................................16

             C.         Sawyer Does Not Have A Reliable Dose Opinion For
                        Wenderoth. ............................................................................................................ 17

             SAWYER FAILED TO CONSIDER BOTH THE BACKGROUND RISK
             OF IDIOPATHY AND ALTERNATIVE CAUSES. ....................................................... 18

             A.         Sawyer Ignored Background Risk For Brain Cancer In His
                        Analyses. ............................................................................................................... 18

             B.         Sawyer Does Not Rule Out, Or Even Consider, Other
                        Potential Causes Of Baratta’s Tumor. .................................................................. 19

   CONCLUSION ............................................................................................................................. 20

                                                                          i
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 3 of 27




                                                   TABLE OF AUTHORITIES



   Cases
   Allison v. McGhan Med. Corp.,
     184 F.3d 1300 (11th Cir. 1999) .................................................................................................. 6

   Cano v. Everest Minerals Corp.,
     362 F. Supp. 2d 814 (W.D. Tex. 2005) ................................................................................ 8, 16

   Chapman v. Procter & Gamble Distrib., LLC,
     766 F.3d 1296 (11th Cir. 2014) ................................................................................ 8, 16, 18, 19

   Daubert v. Merrell Dow Pharms., Inc.,
     509 U.S. 579 (1993) ................................................................................................................ 5, 6

   Kumho Tire Co., Ltd. v. Carmichael,
     526 U.S. 137 (1999) .................................................................................................................... 5

   McClain v. Metabolife Int’l, Inc.,
    401 F.3d 1233 (11th Cir. 2005) .................................................................................. 6, 8, 16, 18

   Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd.,
     326 F.3d 1333 (11th Cir. 2003) .................................................................................................... 6

   Rink v. Cheminova, Inc.,
     400 F.3d 1286 (11th Cir. 2005) .................................................................................................. 6

   United States v. Frazier,
     387 F.3d 1244 (11th Cir. 2004) .............................................................................................. 5, 6

   Williams v. Mosaic Fertilizer, LLC,
     2016 WL 7175657 (M.D. Fla., June 24, 2016)
     (aff’d, 889 F.3d 1239 (11th Cir. 2018) .............................................................................. passim

   Other Authorities
   Restatement (Third) of Torts:
     Phys. & Emot. Harm § 28 (2010) ............................................................................................. 19

   Rules
   Fed. R. Evid. 702 ........................................................................................................................ 5, 6




                                                                         ii
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 4 of 27




                                            INTRODUCTION
          Plaintiffs rely on expert testimony from Dr. William R. Sawyer, a toxicologist, in support
   of their claim for property damages related to an alleged “informational stigma” caused by the
   Florida Department of Health’s (“FDOH”) cancer cluster designation in the Acreage. Sawyer’s
   opinions should be excluded as lacking in fit and because they are fundamentally unreliable.
          Sawyer has not issued an expert report in support of Plaintiffs’ property claims. Instead,
   Plaintiffs rely on Sawyer’s previously-disclosed specific cause opinions from three personal
   injury cases—Santiago v. UTC, Featherston v. UTC, and Wenderoth v. UTC. See DE 487
   (Cotromano Expert Disclosure). Given that none of those three personal injury plaintiffs were
   included as part of the FDOH’s cancer cluster designation, Sawyer’s opinions about those
   individuals do not bear on the “informational stigma” at issue here. The Court should therefore
   exclude his opinions under Daubert on the basis of fit.
          In addition to Sawyer’s lack of “fit,” the Court should also exclude him because his
   purported toxicology opinions are fundamentally unreliable. First, the “hallmark of basic
   toxicology” is to establish a relationship between the alleged dose a plaintiff was exposed to and
   the purported effect the plaintiff claims. For Baratta and Wenderoth, Sawyer has no calculation
   of the alleged dose of Thorium-230 to which they were supposedly exposed, much less does
   Sawyer establish that such a dose was delivered to their brains in an amount sufficient to cause
   cancer. For Santiago, Sawyer relies on a flawed dose calculation from Dr. Bernd Franke that was
   based on samples taken from Santiago’s spine (not her brain) years after she was diagnosed with
   brain cancer. Sawyer not only fails to tie Santiago’s alleged Thorium-230 exposure to her
   environment, he also fails to establish that Santiago’s claimed exposure was sufficient to cause
   her brain cancer. Second, a toxicologist must consider a plaintiff’s background risk of a disease
   in evaluating disease causation. Sawyer’s analyses fail to account for the individual plaintiff’s
   risk factors for brain cancer, including the fact that 90-95% of all brain cancers are idiopathic
   (meaning they are caused by natural mutations in our body).
          The Court should exclude Sawyer as fundamentally unreliable based on Sawyer’s
   inability to establish a reliable dose for these individuals, failure to establish that any purported
   dose to these individuals was sufficient to cause brain cancer, and his failure to take into account
   the individual’s risk factors for brain cancer including the background risk of developing cancer.




                                                      1
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 5 of 27




                                             BACKGROUND
             The Cancer Cluster Investigation. In 2009, federal and state authorities investigated a
   potential cancer cluster in an area of Palm Beach County that is sometimes loosely called “the
   Acreage.” Ex. 1 (Aug. 2009 FDOH Report) at 1, 24. On February 1, 2010, the FDOH confirmed
   a statistically elevated rate of pediatric female brain cancers in the area from 2005 to 2007. Ex. 2
   (2010 FDOH Press Release). This finding was based on identifying “three cases among females”
   age 0 to 19 in the Acreage that were diagnosed from 2005 to 2007. Id. The FDOH has never
   publicly identified a cancer cluster in the Acreage beyond that described in its February 1, 2010
   notice.
             Sawyer Reports. Sawyer issued reports in three personal injury cases in December 2017
   along with rebuttal reports in March 2018 that Plaintiffs have incorporated in this case. See DE
   487. Sawyer’s reports address (1) Cynthia Santiago, a pediatric female diagnosed with an
   ependymoma in November 2009, Ex 3 (Dec. 2017 Santiago Rpt.) at 2; (2) Joseph Baratta, a
   pediatric male diagnosed with a pilocytic astrocytoma in February 2005, Ex. 4 (Dec. 2017
   Baratta Rpt.) at 2-3; and (3) Christian Wenderoth, a pediatric male diagnosed with a
   glioblastoma multiforme in August 2016, Ex. 5 (Dec. 2017 Wenderoth Rpt.) at 2-3.
             Santiago Cancer and Sawyer Report. In 2009, at age 13, Cynthia Santiago was
   diagnosed with an ependymoma, which is a type of brain cancer. Ex. 6 (4/23/18 Sawyer Tr.) at
   167:21-23. Following her original diagnoses, Santiago underwent multiple tumor resections and
   rounds of radiation over the next several years. Ex. 3 (Santiago Rpt.) at 2-3. In 2013, Santiago’s
   tumor metastasized to her spine requiring a tumor resection and radiation therapy. Id. at 3. The
   tumor recurred in 2015 on her spine and she died in 2016. Id. at 3-4.
             After her death, tissue samples were taken from Santiago’s body. Eberline Analytical
   conducted an analysis of various tissue samples in order to measure the amount of different
   radionuclides in her tissue. With respect to most tissues, Eberline did not find Thorium-230
   above the minimum detectable activity (MDA). Ex. 7 (4/16/18 Franke Tr.) at 105:14-19. The
   only two tissues in which Eberline found Thorium-230 above the MDA were bone tissue and
   spinal cord tissue. Id. The “result” for the Thorium-230 in each was: 0.045 pCi/g (Picocuries per
   gram) in the bone and 0.131 pCi/g in the spinal cord. Ex. 8 (Eberline Rpt.) at 2 (00027). There
   was no Eberline analysis of brain tissue. Ex. 6 (Sawyer Tr.) at 44:5-7.




                                                     2
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 6 of 27




             Sawyer’s report alleges that Santiago’s brain tumor was caused by Thorium-230
   exposure. Ex. 3 (Santiago Rpt.) at 30-32. While he “assessed non-radiological” contaminants
   alleged by Plaintiffs, Sawyer admits that he did not find any of them were associated with
   Santiago’s cancer. Ex. 6 (Sawyer Tr.) at 16:25-17:14. In claimed support of his Thorium-230
   theory, Sawyer cites a number of studies researching the connection between doses of radiation
   and many different types of cancers. Ex. 3 (Santiago Rpt.) at 5-7, 26-30. Notably, Sawyer does
   not identify any studies that conclusively show a connection between brain cancer and a dose
   below 1.4 Gy of x-ray radiation (or, 140 rem). Ex. 6 (Sawyer Tr.) at 60:24-61:16; see also Ex. 9
   (1/11/18 Perry Test.) at 86:24-87:1; Ex. 10 (2018 Frazier Rpt.) at 58.
             Sawyer cites two pieces of data specific to Santiago that he claims led to his conclusion
   that Thorium-230 caused her brain tumor. The first is the Thorium-230 analysis of Santiago’s
   spinal cord tissue. Ex. 3 (Santiago Rpt.) at 20-21, 31. Sawyer admits the spinal cord tissue test
   came back as a “J” result—i.e. a result greater than the MDA, but less than the MDA plus the
   uncertainty. Ex. 6 (Sawyer Tr.) at 179:24-180:4. “J” results are not reliably quantified. See infra
   at 6-7.
             Despite the fact that the amount of Thorium-230 in Santiago’s spinal cord could not be
   reliably measured, Sawyer compares that result to expected levels of Thorium-230 in the spine to
   reach the conclusion that Santiago has elevated levels of Thorium-230 in her body. Ex. 3 at 22.
   He then assumes—with no supporting literature or testing data—that the concentration of
   Thorium-230 in Santiago’s spinal cord is an accurate proxy of the Thorium-230 allegedly in her
   brain. Id. at 23. Finally, Sawyer summarily concludes that “the contaminant (Th-230) has been
   measured at a ‘high enough dose’” to cause Santiago’s brain tumor. Id. at 31.
             Second, Sawyer relies on an SEM/EDS analysis of a particle taken from a biopsy slide
   from Santiago’s brain. SEM/EDS—or Scanning Electron Microscopy and Energy Dispersive X-
   ray Spectroscopy—allows one to assess the elemental composition of particle-sized portions of a
   sample. Ex. 11 (Feb. 2018 Borch Rpt.) at 5-8, 30. Sawyer claims that the SEM/EDS data for the
   brain tumor particle in question shows a small amount of Thorium present—about 1.3%. Ex. 3 at
   30. Sawyer does not attempt to calculate the amount of radioactivity from that particle or the
   potential resultant dose. But he does claim that this particle could have transgressed Santiago’s
   blood brain barrier and caused her brain tumor.




                                                      3
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 7 of 27




          Baratta Cancer and Sawyer Report. Baratta moved with his family to the Acreage on
   December 15, 2004. Ex. 12 (7/25/13 Interrog. Resp.) at 17. Roughly six weeks later, in January
   2005, a tumor was discovered in Baratta’s brain, which his doctors eventually diagnosed as a
   pilocytic astrocytoma—one of the more common types of brain tumors for children. Ex. 13
   (8/26/15 Morrison Tr.) at 11:20-15:23; Ex. 14 (Dec. 2017 Corrected Baratta Rpt.) at 3-4; Ex. 35
   (Featherston Compl.) ¶ 18; Ex. 15 (Feb. 2018 Mitchell Rpt.) at 9. The doctors described this
   tumor as “huge.” Ex. 16 (2/25/05 Record) at 2. They further observed that it had “low
   proliferative activity . . . confirmed by the very low MIB-1 labeling,” meaning it was slow-
   growing. Ex. 17 (3/3/05 Record); Ex. 13 (Morrison Tr.) at 32:19-34:25.
          Baratta’s 2005 tumor was partially resected, then treated with medical radiation therapy.
   Ex. 4 (Baratta Rpt.) at 3-4; Ex. 18 (7/14/15 Wen Tr.) at 44:3-45:10. Between April and May
   2005, 50.4 gray (5,040 cGy, or 5,040 rem) of radiation was directed to the site of Baratta’s
   tumor. Ex. 4 (Baratta Rpt.) at 4; Ex. 18 (Wen Tr.) at 44:3-45:10, 54:19-24, 62:13-63:13.
   Baratta’s doctors warned him and his family that such high, concentrated doses of radiation
   carried a risk of “malignant transformation” and a “secondary tumor.” Ex. 18 (Wen Tr.) at 19:3-
   23:25. After this treatment, Baratta’s original tumor was stable for several years. Ex. 3 at 4.
          In December 2008, Baratta’s doctors found a new, more aggressive tumor—a
   glioblastoma multiforme—in his brain. Ex. 4 (Baratta Rpt.) at 4-5. The tumor was in the field of
   irradiation from the radiation treatment of Baratta’s first tumor. Ex. 4 (Baratta Rpt.) at 5; Ex. 18
   (Wen Tr.) at 57:14-58:25; Ex. 19 (1/23/09 Record). In other words, the new tumor was in the
   same location as Baratta’s original tumor. Ex. 18 (Wen Tr.) at 58:22-25. Baratta’s 2008 tumor
   caused his death on September 12, 2009. Ex. 4 (Baratta Rpt.) at 6.
          Sawyer produced his Baratta report on December 22, 2017. Ex. 4. In that report, Sawyer
   based his opinions in part on radiological data purportedly related to tissue samples from Baratta.
   Id. at 27, 29, 36-37. Plaintiffs, however, never conducted any radiological testing on tissue
   samples from Baratta; they only produced radiological data from testing done on Baratta’s
   cremated remains. Id. at 27-28. Plaintiffs’ counsel later admitted that Sawyer was mistaken about
   the source of the tissue-based data on which Sawyer relied, and produced a new version of
   Sawyer’s report with “cross-outs” that eliminated the portions of his report purportedly related to
   the misidentified data. Ex. 20 (2/9/18 Email); Ex. 14 (Corrected Baratta Rpt.).




                                                     4
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 8 of 27




          The only substance that Sawyer’s report even alludes to as potentially related to Baratta’s
   brain tumors is Thorium-230. Ex. 4 (Baratta Rpt.) at 35-38. Indeed, Sawyer’s report contains a
   section entitled “Specific Causation Analysis of Mr. Baratta’s Thorium-230 Exposures.” Id.
   Despite that misleading heading, however, Sawyer’s report does not contain any statement
   regarding what Sawyer believes caused either of Baratta’s tumors. Id. Sawyer did not identify
   what he believes to be the cause of either of Baratta’s tumors at his deposition, either. In fact,
   Sawyer testified that he does not have any specific causation opinion regarding Baratta. Ex. 6 at
   215:16-18. Sawyer did, however, affirmatively rule out the possibility that Baratta’s first tumor
   was caused by exposure to anything in the environment in the Acreage, including radionuclides.
   Id. at 213:13-214:8.
          Wenderoth Cancer and Sawyer Report. Plaintiffs prematurely produced a report from
   Sawyer for Christian Wenderoth in December 2017 despite the fact that his case was not set for
   expert discovery and Pratt & Whitney has not yet had the chance to conduct fact discovery on his
   specific claim. Ex. 5 (Wenderoth Rpt.). The Court should not allow Sawyer to testify about
   Wenderoth on that basis alone. Wenderoth was diagnosed with a glioblastoma multiforme in
   2016 at the age of 19. Id. at 2. Sawyer’s specific cause analysis of Wenderoth’s case follows the
   same flawed methodology Sawyer applied to Santiago and Baratta.
          Sawyer’s Rebuttal. Pratt & Whitney submitted a number of expert reports in response to
   Sawyer’s opinions, and Sawyer replied with two rebuttal reports. The reports essentially rehash
   Sawyer’s claims from his original report. But he did claim in one rebuttal report, for the first
   time, that the brain tumor particle discussed above could have crossed Santiago’s blood brain
   barrier during a short period in her childhood when she had viral meningitis. Ex. 21 (Mar. 2018
   Rebuttal Rpt.) at 5.
                                              ARGUMENT
          The Court must act as a “gatekeeper” to ensure that the admission of expert testimony is
   consistent with the requirements of the Federal Rules of Evidence. See Daubert v. Merrell Dow
   Pharms., Inc., 509 U.S. 579, 589 n.7 (1993); United States v. Frazier, 387 F.3d 1244, 1260 (11th
   Cir. 2004). The court’s gatekeeping function requires an exacting analysis of the reliability,
   relevancy, and “intellectual rigor” required by Fed. R. Evid. 702 (quoting Kumho Tire Co., Ltd.
   v. Carmichael, 526 U.S. 137, 152 (1999)). Because “expert testimony may be assigned
   talismanic significance in the eyes of lay jurors,” the significance of the court’s role under



                                                     5
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 9 of 27




   Daubert “cannot be overstated.” Id. at 1260, 1263. Plaintiffs bear the burden of establishing the
   admissibility of Dr. Sawyer’s testimony under Rule 702. Id. at 1260.
          The Eleventh Circuit has distilled this exacting analysis into a “rigorous three-part
   inquiry.” Id. at 1260. First, the proffered expert must be qualified to offer his opinions. Id.
   Second, the expert’s opinions must be based on a sufficiently reliable and discernible
   methodology. Id.; Rink v. Cheminova, Inc., 400 F.3d 1286, 1292 (11th Cir. 2005); Quiet Tech.
   DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1346 (11th Cir. 2003). Third, the proffered
   expert’s testimony must “fit” the facts of the case such that the testimony is helpful to the trier of
   fact. Daubert, 509 U.S. at 591; Frazier, 387 F.3d at 1260. Importantly, “any step that renders the
   analysis unreliable under the Daubert factors renders the expert’s testimony inadmissible.”
   McClain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1245 (11th Cir. 2005) (citation omitted).
          Further, toxicologists like Sawyer require heightened scrutiny. “The uncertainty of the
   evidence in toxic tort cases, dependent as it is upon speculative scientific hypotheses and
   epidemiological studies, creates a special need for robust screening of experts and gatekeeping
   under Rules 403 and 703 by the court.” Williams v. Mosaic Fertilizer, LLC, 2016 WL 7175657,
   at *4 (M.D. Fla., June 24, 2016) (aff’d, 889 F.3d 1239 (11th Cir. 2018)). The Court should
   exclude Sawyer’s opinions because there is no “fit” between his analyses and any issue to be
   resolved at trial and because his analyses are fundamentally unreliable.
          SAWYER’S OPINIONS DO NOT “FIT” ANY MATTER IN DISPUTE.
          The “fit” or “relevance” prong of Daubert requires that the proffered expert’s analysis be
   “relevant to the task at hand” and that it “logically advances a material aspect” of the case.
   Allison v. McGhan Med. Corp., 184 F.3d 1300, 1312 (11th Cir. 1999) (citation omitted). “[T]he
   evidence must have a valid scientific connection to the disputed facts in the case.” Id.
          A.      Sawyer’s Opinions Do Not “Fit” Because He Does Not Opine On The Cause
                  Of Any Cancer In The Cluster.
          Plaintiffs’ claim is predicated on the assertion that an “informational stigma” resulting
   from the FDOH’s designation of the Acreage as a cancer cluster negatively impacted the value of
   their properties. But Sawyer does not offer an opinion on the cause of the cancers that comprise
   the so-called “cancer cluster” or on any other subject relevant to Plaintiffs’ claims here. As such,
   his opinions are not helpful to the jury in resolving any matter that remains in dispute on the
   Plaintiffs’ claims and, therefore, fail the baseline requirement of “fit” under Rule 702. See
   Daubert, 509 U.S. at 591; Frazier, 387 F.3d at 1260. The Court should exclude his testimony.


                                                     6
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 10 of 27




          Sawyer only addresses issues related to specific causation for three individuals—
   Santiago, Baratta, and Wenderoth. None of those individuals were part of the cancer cluster
   identified by the FDOH, which was based exclusively on pediatric female brain cancers
   diagnosed between 2005 and 2007. Santiago was diagnosed in 2009. Ex. 3. Baratta was male and
   Wenderoth was not only male, he was diagnosed almost a decade after the alleged cancer cluster.
   Exs. 4 & 5. Moreover, Plaintiffs do not allege that Santiago, Baratta, or Wenderoth ever resided
   at any of the four subject properties (owned by the four individual property plaintiffs) at issue in
   this case. Nor are Sawyer’s opinions regarding the presence of Thorium-230 in these individuals
   based on environmental Thorium-230 readings in the Acreage. Instead his opinions are based on
   alleged readings from human tissues such as Santiago’s—which, as discussed below, could not
   have conceivably come from her exposure to soil in the Acreage. As such, whether Pratt &
   Whitney allegedly caused the cancers of these three individuals is irrelevant to Plaintiffs’ claims
   here, which are expressly based on the diminution in value of four specific properties allegedly
   caused by the FDOH’s cancer cluster announcement.
          Allowing testimony from Sawyer would only serve to confuse the jury and prejudice
   Pratt & Whitney. As set forth in Pratt & Whitney’s motion for summary judgment, Plaintiffs
   have a complete failure of proof when it comes to their allegation that Pratt & Whitney caused
   the cancer cluster in the Acreage. DE 498 at 5-7. Permitting testimony from Sawyer about
   individual cancers that were not part of the cancer cluster that allegedly caused a “stigma” will
   confuse the jury about Plaintiffs’ failure of proof and mislead the jury about whether Plaintiffs
   have presented an evidentiary basis to link the cancer cluster to Pratt & Whitney. Pratt &
   Whitney would be forced to engage in a mini-trial to demonstrate the substantial errors in
   Sawyer’s opinions, despite the fact that those opinions pertain to cancer diagnoses that are
   irrelevant to Plaintiffs’ claims. Such an exercise would be prejudicial, wasteful, and confusing.
   The Court should exclude Sawyer on this basis alone.
          B.      Sawyer’s Baratta Analysis Is Irrelevant Because He Has No Specific Cause
                  Opinion For Baratta.
          Even if the alleged cause of Baratta’s tumors is relevant (it is not), Sawyer should be
   excluded because he does not offer a specific causation opinion for Baratta. Sawyer’s report
   contains a section entitled “Specific Causation Analysis of Mr. Baratta’s Thorium-230
   Exposures.” Ex. 4 (Baratta Rpt.) at 35. But Sawyer discloses no specific causation opinion at



                                                     7
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 11 of 27




   all—that is, it has no statement identifying the purported cause of Baratta’s tumor. See generally
   Ex. 4. In fact, Sawyer admitted he has no specific causation opinion regarding Baratta:
          215:16     Q. Do you have any specific causation opinion with
          215:17        respect to Mr. Baratta?
          215:18     A. No.
   Ex. 6 at 215:16-18.
          Plaintiffs’ counsel has tried to suggest that Sawyer walked back that admission with an
   erratum to his deposition, but he did no such thing. Sawyer’s deposition erratum merely says that
   his “[o]verall opinions in pgs. 35-38 of report have not changed.” Ex. 22 (4/23/18 Sawyer Errata)
   at 4. But that is meaningless because Sawyer’s report also does not include any specific
   causation opinion; it does not say anywhere that Sawyer believes Thorium-230 caused Baratta’s
   tumor. See Ex. 4 (Baratta Rpt.) at 35-38; cf. Ex. 3 at 39 (Santiago Rpt. stating that Santiago’s
   tumor was “causally induced from her childhood exposures to ionizing alpha radiation from
   Thorium.”). Sawyer’s Baratta analysis is therefore irrelevant and should be excluded.
          SAWYER’S DOSE OPINIONS ARE NOT RELIABLE.
          “[T]he relationship between dose and effect (dose-response relationship) is the hallmark
   of basic toxicology, and is the single most important factor to consider in evaluating whether an
   alleged exposure caused a specific adverse effect.” Chapman v. Procter & Gamble Distrib., LLC,
   766 F.3d 1296, 1307 (11th Cir. 2014) (citation omitted). See also McClain, 401 F.3d at 1242. As
   Plaintiff expert Bernd Franke explained regarding radioactive dose specifically, “the further
   down you go with dose, the greater the uncertainty becomes with respect to the effect.” Ex. 7
   (Franke Tr.) at 31:12-32:4.
          That is why “the court should pay careful attention to the expert’s testimony about the
   dose-response relationship” “[w]hen analyzing an expert’s methodology in toxic tort cases.”
   Williams, 889 F.3d at 1246 (quoting McClain, 401 F.3d at 1241-42). A toxicologist must
   establish “not simply proof of exposure to the substance,” but a “dose or level of exposure at
   which [the substance at issue] causes harm.” McClain, 401 F.3d at 1241-42. See also Cano v.
   Everest Minerals Corp., 362 F. Supp. 2d 814, 853 (W.D. Tex. 2005) (“[H]is failure to link the
   Plaintiffs to the study subjects on any basis, including dose and dose rate, which are significant
   in determining biological effects of radiation and which he acknowledges affect risk, renders his
   specific causation opinion unreliable.”).




                                                    8
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 12 of 27




           Failure to perform a dose assessment is grounds for exclusion. In Williams, for instance,
   the Eleventh Circuit deemed a toxicologist’s specific causation opinion excludable because he
   did not “conduct[] an independent dose calculation specific to [the plaintiff],” but rather provided
   a mere estimate based on the levels of a contaminant found in the plaintiff’s general
   environment. 889 F.3d at 1246. The Eleventh Circuit further held that the expert’s specific
   causation opinion was excludable because the toxicologist failed to “demonstrate a scientific
   basis for concluding that [the plaintiff’s] exposure levels would likely produce, contribute to, or
   exacerbate [the plaintiff’s] conditions.” Id. In other words, the excluded expert neither
   established a reliable dose nor demonstrated that such a dose was high enough to cause the
   plaintiff’s injury. Id.
           A.      Sawyer Does Not Offer A Reliable—Or Any—Dose Opinion For Baratta.
           Sawyer’s Baratta opinions lack any analysis whatsoever regarding the “hallmark” of
   toxicology: the dose-response relationship; and should be excluded on that ground. Indeed,
   Sawyer’s analysis is even more lacking than the expert in Williams. He did not merely fail to put
   forth a reliable dose estimate for Baratta; he did not put forth any estimate of a purported dose of
   Thorium-230 radiation to Baratta’s brain. Ex. 4 (Baratta Rpt.) at 35-38. Nor do any of Plaintiffs’
   other experts put forth a purported dose of radiation for Baratta’s brain on which Sawyer could
   rely. This means Sawyer necessarily failed to complete the second dose-response step discussed
   in Williams as well: he did not compare any purported dose to the level of radiation necessary to
   cause brain cancer. Id. Sawyer further did not attempt to establish the “exposure level” for
   Thorium-230 that would “likely produce, contribute to, or exacerbate” either of Baratta’s tumors.
   Williams, 889 F.3d at 1246.
           That Sawyer did not conduct a dose-response assessment for Baratta is unsurprising, as
   Plaintiffs lack any evidence that Baratta’s brain absorbed any radiation from Thorium-230. Ex. 4
   (Barrata Rpt.) at 35-38. Sawyer certainly could not extrapolate a meaningful dose from Baratta’s
   environment, as it is undisputed that there is no Thorium-230 contamination at the Featherston
   property. 1 Sawyer also has no tissue data suggesting that Baratta’s brain received a dose of


   1
    Pratt & Whitney’s expert established as much, explaining that the Thorium-230 levels at the
   Featherston home were in line with what one would expect to find naturally. Ex. 10 (Frazier
   Rpt.) at 33-34. In fact, only a single sample had a Thorium-230 concentration above the expected
   mean concentration of Thorium-230 (1 pCi/g), and just barely so at 1.245 pCi/g. Id. at 14; Ex. 23
   (Dec. 2017 Kaltofen Rpt.) at 34; Ex. 24 (Featherston Data) at 2. Plaintiff expert Kaltofen did not


                                                    9
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 13 of 27




   radiation from Thorium-230. The only radiological data Sawyer has related to Baratta’s body is
   from testing on Baratta’s cremated remains. Ex. 4 (Baratta Rpt.) at 27-28. Even putting aside the
   obvious problems with that type of sample, Sawyer admits that he cannot determine from testing
   on Baratta’s ashes whether Baratta had an unusually high amount of Thorium-230 in his body.
   Id. at 29 (“[T]he actual emission rates in pCi/g ash cannot be quantitatively compared to the
   general population due to a lack of published data.”).
          Sawyer did not even try to establish a dose of Thorium-230 radiation to Baratta’s brain,
   much less reliably establish a dose high enough to cause a tumor. And even if he had tried, he
   could not have done so, as Plaintiffs have no evidence that Baratta’s brain ever received a dose
   of Thorium-230. Sawyer’s Baratta analysis should be excluded as irrelevant and unreliable.
          B.      Sawyer Does Not Have A Reliable Dose Opinion For Santiago.
                  1.      Sawyer Cannot Establish A Causative Dose Through Evidence Of
                          Exposure.
          If one knows the type, level, and route of radiation exposure for a recipient, it is possible
   to use radiological models to estimate the resultant dose to particular organs of that recipient. But
   Sawyer has not considered any radiological dose to Santiago’s brain based on the quantity of
   radioactivity to which she was exposed. That is because neither he nor any of Plaintiffs’ other
   experts have opined on the level of Thorium-230 to which Santiago was purportedly exposed in
   her environment—either at her home or anywhere else.
          Indeed, it is uncontested that Plaintiffs’ testing data does not show the presence of any
   Thorium-230 contamination at the Santiagos’ property. See Ex. 10 (Frazier Rpt.) at 32-33. The
   highest Thorium-230 result at the Santiago property was 1.12 pCi/g, just barely above the mean
   expected detection of 1 pCi/g. Ex. 23 (Dec. 2017 Kaltofen Rpt.) at 34; Ex. 25 (Kaltofen Tr.) at
   240:4-8. And the only Plaintiff expert who looked for the presence of environmental
   contamination—Marco Kaltofen—admitted he has no opinion regarding whether there is
   contamination at the Santiago home. Ex. 25 at 226:21-227:13, 228:22-229:3.
          Sawyer speculated at his deposition that perhaps Santiago was exposed to Thorium-230
   on a dirt road somewhere. Ex. 6 at 240:12-241:3. But neither he, any other Plaintiff expert, nor
   any fact witness establish that Santiago spent considerable time at some other location


   even examine whether the Featherstons had radiological contamination on their property. Ex. 25
   (4/5/18 Kaltofen Tr.) at 244:6-245:24.


                                                    10
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 14 of 27




   contaminated with Thorium-230. Much less is there evidence of how much time, when, and at
   what level Santiago could have been exposed at this unidentified location. Such an analytical
   leap without supporting evidence cannot serve as the basis of a dose assessment.
                  2.        Sawyer Cannot Establish A Causative Dose From Santiago’s Spinal
                            Cord Sample.
          The Thorium-230 analysis of Santiago’s spinal cord sample on which Sawyer relies does
   not reliably show any radiological dose to Santiago’s brain. And even if it did, Sawyer cannot
   establish when such a dose was received by Santiago, and therefore cannot substantiate any
   claim that a radiological dose caused Santiago’s brain tumor.
          Plaintiffs do not have any measurement of radioactivity from Santiago’s brain. Ex. 7
   (Franke Tr.) at 53:18-54:3. Sawyer’s assumed dose is instead based on a measurement of
   Thorium-230 in tissue from Santiago’s metastasized spinal cord tumor. Id. at 41:19-42:5; Ex. 3
   (Santiago Rpt.) at 23. Sawyer assumes that the Thorium-230 concentration in Santiago’s spinal
   cord is the same as in her brain, based on the simplistic assumption that they are both part of the
   central nervous system. Id. Sawyer cites no medical literature to support this assumption.
   Another of Plaintiffs’ experts, Bernd Franke, said he looked for such literature and could not find
   any. Ex. 7 at 54:9-17.
          Pratt & Whitney’s health physicist Frazier and its neuro-oncologist Dr. Duane Mitchell,
   on the other hand, opined that there is no physical mechanism that would cause the spinal cord
   and the brain to have the same concentration of Thorium-230. Ex. 26 (Apr. 2018 Frazier Rpt.) at
   4-5; Ex. 27 (5/9/18 Mitchell Tr.) at 92:25-94:14. Mitchell explained that the literature relied on
   by Sawyer demonstrates that the dispersion of thorium even within the brain itself (much less
   between the brain and spinal cord) is not uniform, making it impossible to render an estimate of
   the brain based on spinal tissue. Ex. 27 at 92:25-94:17.
          In fact, Frazier and Mitchell were proven right by the testing data from tissue samples
   from Christian Wenderoth—the other plaintiff for whom Sawyer issued a report. Tissue samples
   from Wenderoth’s brain and spinal cord were collected and tested for Thorium-230. Ex. 6
   (Sawyer Tr.) at 199:24-201:17. The spinal cord tissue sample had between 4 and 8 times the
   Thorium-230 activity as the brain tissue sample. Id. (Ultimately, the level of Thorium-230 in
   Wenderoth’s brain was so low, Sawyer apparently determined that he could not conclude the
   Thorium-230 in Wenderoth’s brain was anything more than the result of contamination in the



                                                   11
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 15 of 27




   laboratory materials. See Ex. 5 (Wenderoth Rpt.) at Table 3.) Simply put, Plaintiffs have no
   evidence of any Thorium-230 radioactivity in Santiago’s brain.
          Further, even if the spinal cord and brain did have equal concentrations of Thorium-230,
   the quantity of Thorium-230 on which Sawyer bases his dose calculations is not reliable. The
   spinal cord result is a “J” result, meaning a result that is greater than the MDA but less than the
   MDA plus the “uncertainty” (the plus-or-minus). Ex. 6 (Sawyer Tr.) at 179:24-180:4; Ex. 7
   (Franke Tr.) at 46:4-47:25. “J” results are not reliably quantified. Ex. 10 (Frazier Rpt.) at 13; Ex.
   25 (Kaltofen Tr.) at 54:16-55:22 (“J” results are “below the limit of quantitation”). Sawyer
   claims that even though “J” result quantities are not at the “95% confidence” level, one can
   confidently use the MDA as an estimated quantity for “J” results. Ex. 6 (Sawyer Tr.) at 179:19-
   181:15, 225:14-21. But Dr. Frazier, who has worked exclusively with radioactive material and
   radiological data for nearly 50 years, has never heard of such a rule. Ex. 28 (5/7/18 Frazier Tr.) at
   217:17-22. And the literature Sawyer cites in support of his approach actually contradicts it,
   stating “[t]he minimum detectable value should not be used for projects where the issue is
   quantification of the analyte and not detection.” Ex. 29 (Marlap Rpt.) at 12.
          The unreliability of the data Sawyer relies on is not merely an “academic” concern, as
   Plaintiffs have previously suggested. A dose opinion from Plaintiffs’ own expert Bernd Franke,
   discussed supra at 11, illustrates the absurdity of the level of radioactivity Sawyer assumes
   existed in Santiago’s brain. Franke opined that for Santiago to receive the theoretical dose from
   Thorium-230 that he calculates based on the spinal cord result, she would have had to be
   exposed to between 5 million and 190 million pCi of radioactivity. Ex. 30 (Feb. 2017 Franke
   Rpt.) at 2. The highest amount of Thorium-230 activity detected at the Santiago property,
   however, was a mere 1.12 pCi/g. Ex. 25 (Kaltofen Tr.) at 240:4-8. Thus, if all of the soil to
   which Santiago was exposed had the same concentration as the very highest Thorium-230
   concentration detected on the Santiago property, she would have had to ingest or inhale roughly
   892,000 grams of soil (1,900 pounds) to consume 1 million pCi/g of Thorium-230, and 8.9
   million grams (19,000 pounds) to reach ten million pCi/g. Id. at 240:4-242:10; Ex. 7 (Franke Tr.)
   at 55:4-58:10. That, in Franke’s words, is “hard to believe.” Ex. 7 at 58:7-10. This serves as
   further evidence that the many logical leaps Sawyer and Franke make to arrive at a dose of
   Thorium-230 in Santiago’s brain are not just unsupported; they are wrong.




                                                    12
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 16 of 27




          In addition to the unreliability of both the presence and quantity of Thorium-230 in
   Santiago’s brain, Sawyer’s reliance on the spinal cord result has a more foundational problem.
   That sample was collected after Santiago’s death, in 2016. Ex. 7 (Franke Tr.) at 41:19-22; 63:25-
   64:3. That was seven years after Santiago was first diagnosed with cancer in 2009. Id. Sawyer
   has not put forth any reason to believe that Santiago’s spinal cord—much less her brain—had the
   same level of Thorium-230 in it, or even any Thorium-230 in it, whenever her tumor first formed
   7-plus years before her death.
          As is clear, Santiago’s spinal cord sample does not provide a basis for the presence of any
   Thorium-230 in Santiago’s brain, much less enough to cause cancer. Without that basis,
   Sawyer’s specific causation opinion contains an “analytical gap” too great for his opinion to pass
   muster under Daubert.
                  3.      The Particle From Santiago’s Brain Tumor Does Not Allow Sawyer
                          To Establish A Causative Dose Of Thorium-230.
          Sawyer also relies on data related to a particle found in Santiago’s brain tumor that he
   claims contains trace amounts of Thorium. As with Franke’s dose calculation, this particle does
   not provide a reliable basis from which Sawyer can conclude that Santiago received a
   radiological dose that caused her brain tumor.
          As Pratt & Whitney expert Dr. Borch explained, the particle in question likely does not
   even contain any Thorium. Plaintiffs’ lab, Microvision, analyzed the particle using Scanning
   Electron Microscopy and Energy Dispersive X-ray Spectroscopy (SEM/EDS), which allows one
   to assess the elemental composition of particle-sized portions of a sample. Microvision reported
   that a scant 1.26% of the brain tumor particle was made of Thorium. Ex. 31 (TAP260B, Part. 11
   Data). But that detection, Borch explains, was below the sample’s limit of detection, meaning the
   detection is not reliable. Ex. 32 (4/12/18 Borch Tr.) at 118:6-16. None of Plaintiffs’ experts offer
   an opinion to the contrary. Sawyer said he does not know what the limit of detection is for
   SEM/EDS. Ex. 6 at 173:7-8. Kaltofen notes in one of his reports that the SEM/EDS
   methodology’s general limit of detection is 0.1 wt. %, Ex. 33 (Mar. 2018 Kaltofen Rpt.) at 2; Ex.
   25 (Kaltofen Tr.) at 256:4-20. But he also admitted that sample-specific limits of detection can
   be calculated, that Thorium typically has a higher limit of detection, that he uses limits of
   detection in his normal work, and that he did not report such limits of detection in the Santiago
   case. Ex. 25 at 259:9-11, 260:3-15.



                                                    13
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 17 of 27




          Microvision’s raw data is even more conclusive on the issue. An EDS spectrum is created
   for every sample analyzed with EDS technology. Ex. 11 (Feb. 2018 Borch Rpt.) at 5-8, 28-30.
   The spectrum shows a “peak” at the element-specific energy levels for every element present in
   the sample. Id. Borch explained that it is critical to confirm that a peak actually exists for all
   elements one claims to have detected, especially if a detection is very low (like the 1.26%
   Thorium reported for the brain tumor particle). Id. The EDS spectrum for the brain tumor
   particle at issue shows no peak whatsoever for Thorium, proving that the reported detection is
   the result of one of the several well-known causes of false positives. Id.; Figure 1 (below). 2




          Figure 1. EDS spectrum for TAP260B, Part. 11, and closeup of one of the portions of the
          spectrum where a Thorium “peak” ought to be present.

          Neither Sawyer nor Kaltofen has explained the lack of a Thorium peak in this spectrum.
   The evidence strongly indicates that there is no Thorium in the particle from Santiago’s brain
   tumor biopsy slide.
          Further, even if the brain tumor particle did have a trace amount of Thorium in it, Sawyer
   has no evidence regarding when this particle purportedly entered Santiago’s brain. The particle
   was taken from a sample that was collected around the time of Santiago’s diagnosis, in 2009. Ex.
   32 (Borch Tr.) at 113:23-114:6. There is therefore no evidence that it was present prior to the



   2
     It is not surprising that Plaintiffs’ data includes a false positive for Thorium. Kaltofen
   specifically asked Plaintiffs’ lab to look for Thorium, and Plaintiffs tested 50 different particles
   from Santiago’s brain tumor. Ex. 25 (Kaltofen Tr.) at 250:6-251:10; 286:24-287:20.


                                                     14
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 18 of 27




   formation of Santiago’s brain tumor. In fact, it very likely was not. Particles the size of the one at
   issue typically cannot cross the blood brain barrier.3 Ex. 15 (Feb. 2018 Mitchell Rpt.) at 4-5. It is
   agreed by the parties, however, that brain tumors cause angiogenesis and enhanced permeability
   and retention effect. Id. at 25-26; Ex. 6 (Sawyer Tr.) at 142:21-144:3. That means brain tumors
   allow foreign material to pass the blood brain barrier that usually cannot do so, and that tumors
   preferentially attract and retain such materials. Id. Thus, the particle was likely an effect, not a
   cause, of the tumor.
          Sawyer’s claim that the particle could have entered Santiago’s brain when she had viral
   meningitis as a child is not a legitimate alternative explanation. For one, it is speculative, as
   Sawyer only says that the particle could have crossed Santiago’s blood brain barrier when she
   had meningitis. Ex. 21 at 5. He has no evidence that it actually did. But more importantly,
   Mitchell explained at his deposition that Santiago’s medical records prove her blood brain barrier
   was substantially intact during her bout with viral meningitis. Ex. 27 (Mitchell Tr.) at 107:5-
   109:13. The literature on which Sawyer relies demonstrates that only about half of meningitis
   cases cause the blood brain barrier to become severely permeable. Id. For Santiago, her blood
   work demonstrated that the protein levels in her spinal fluid were normal. Id. These proteins are
   a small fraction of the size of the particle Sawyer claims traversed her blood brain barrier. Id. at
   107:5-109:13, 111:17-113:4. The fact that these proteins were unable to cross into Santiago’s
   spinal fluid is conclusive proof that her blood brain barrier was sufficiently intact such that the
   so-called Thorium particle could not have crossed over either. Id.
          Even assuming without proof both that the particle contained Thorium and that it was
   present in Santiago’s brain prior to the formation of her tumor, SEM/EDS does not allow one to
   determine the isotope of Thorium present in the particle. Ex. 25 (Kaltofen Tr.) at 248:25-249:16.
   The particle could therefore just as easily contain Thorium-232 as Thorium-230, which has
   important consequences. 4 For example, a particle containing 1.26 % Thorium-232 would have “a


   3
     Sawyer says that ultrafine Thorium particles can pass the blood brain barrier. Ex. 34 (Feb. 2017
   Sawyer Rpt.) at 10. He defines ultrafine as 0.1 micron. Id. The particle from Santiago’s brain that
   Sawyer claims contained Thorium was, according to Sawyer, 0.5 X 0.9 micron—much larger
   than 0.1 micron. Ex. 2 at 16.
   4
     In fact, it is much more likely that the particle contains Thorium-232, if it contains Thorium at
   all. Naturally present Thorium-232 has far greater mass (though not necessarily radioactivity)
   than Thorium-230, and would therefore be more likely to show up in SEM/EDS data, which
   measures by weight. Ex. 11 (Feb. 2018 Borch Rpt.) at 44.


                                                     15
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 19 of 27




   tiny fraction of the radioactivity” that a particle containing 1.26% Thorium-230 would have. Id.
   at 284:25-285:5. And, just as importantly, Sawyer simply does not have a specific causation
   opinion related to Thorium-232. See generally, Ex. 3 (Santiago Rpt.).
          Finally, even if all of Sawyer’s unsupported assumptions are right, neither he nor anyone
   else has calculated the amount of radioactivity that would be produced by a less than 1-micron
   particle consisting of a mere 1.26% Thorium-230. Sawyer therefore has no dose from this
   particle on which he can rely.
          The Microvision data reporting a trace amount of Thorium in a particle from Santiago’s
   brain tumor does not support the conclusion that Santiago received a dose of Thorium-230 to her
   brain. And even if it did, Sawyer has not determined what that dose might be. He therefore lacks
   evidence of “the single most important factor” for toxic tort specific causation opinions, and he
   cannot rely on the presence of this particle to support his opinion blaming Thorium-230 for
   Santiago’s brain tumor.
                  4.      Sawyer Did Not Establish A Causative Dose.
          Sawyer’s failure to compare any dose to the literature is also grounds for his exclusion.
          As noted above, dose is “the single most important factor to consider in evaluating
   whether an alleged exposure caused a specific adverse effect.” Chapman, 766 F.3d at 1307
   (citation omitted). A specific causation expert must offer “not simply proof of exposure to the
   substance, but proof of enough exposure to cause the plaintiff’s specific illness.” McClain, 401
   F.3d at 1242. Accordingly, an expert’s failure to connect the dose of a contaminant he claims a
   plaintiff received to literature showing that such a dose could cause that plaintiff’s injury is
   grounds for the exclusion of that expert’s specific causation opinion. Cano, 362 F. Supp. 2d at
   853 (“[H]is failure to link the Plaintiffs to the study subjects on any basis, including dose and
   dose rate, which are significant in determining biological effects of radiation and which he
   acknowledges affect risk, renders his specific causation opinion unreliable.”).
          Sawyer did not even attempt to compare a theoretical dose for Santiago to the literature.
   He could have done so, as Franke calculated a number of doses of radiation—albeit unreliable
   doses—that he claims Santiago could have received during her lifetime. Ex. 30 (Franke Rpt.) at
   4. Sawyer did not even consider the doses calculated by Franke, much less compare them to the




                                                     16
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 20 of 27




   literature.5 Instead, he summarily concluded that “the contaminant (Th-230) has been measured
   at a ‘high enough dose’” to cause Santiago’s brain tumor. Ex. 3 (Santiago Rpt.) at 31.
          Even Plaintiffs’ experts agree that the dose of radioactivity impacts the chances that such
   radioactivity could have caused a tumor. Ex. 7 (Franke Tr.) at 31:12-32:4 (“[T]he further down
   you go with dose, the greater the uncertainty becomes with respect to the effect.”). Sawyer’s
   failure to compare Santiago’s purported dose of Thorium-230 radiation to the scientific
   literature, or even to consider what that dose might have been, renders his specific causation
   opinion unreliable and excludable.
          C.      Sawyer Does Not Have A Reliable Dose Opinion For Wenderoth.
          The Court should not entertain Sawyer’s specific cause analysis for Wenderoth because it
   was issued prematurely, and Pratt & Whitney has not had an opportunity to conduct specific
   cause discovery in that case. Nonetheless, it is apparent that Sawyer’s dose analysis for
   Wenderoth fails for many of the same reasons his analysis of Santiago fails. First, Sawyer never
   identifies an actual dose of Thorium-230 he alleges that Wenderoth received in his brain. Instead,
   Sawyer looks at post-mortem radiological analyses that register Thorium-230 readings in other
   tissues. See Ex. 5 (Wenderoth Rpt.) at Table 3. Second, consistent with his failure to identify a
   dose to Wenderoth’s brain, Sawyer does not compare any alleged dose of Thorium-230 that
   Wenderoth received to establish whether such a dose could cause cancer (much less brain
   cancer). Third, Sawyer’s analysis of Wenderoth’s Thorium-230 exposure is based on “J” results
   that are unreliable for the reasons discussed above. Id. at Table 2. And fourth, Sawyer provides
   no analysis, calculation or assessment to explain when, how, or where Wenderoth was allegedly
   exposed to Thorium-230. Sawyer’s dose opinions regarding Wenderoth should be excluded as
   fundamentally unreliable.




   5
     The only comparison between Santiago and the literature that Sawyer drew was to note that a
   single patient in a study from 1963 had “Th-232 emissions of 0.180 pCi” in a portion of his
   tumor. Ex. 3 (Santiago Rpt.) at 31. This metric cannot be compared to the presumed
   concentration of Thorium-230 in Santiago’s brain, as picocuries is not the same as picocuries per
   gram. But in any event, the study in question only reported the level of radioactivity in a resected
   tumor, not the dose of radioactivity that purportedly caused that tumor. Sawyer relies on the
   same, flawed comparison in his Wenderoth report. Ex. 5 (Wenderoth Rpt.) at 30-31.



                                                   17
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 21 of 27




          SAWYER FAILED TO CONSIDER BOTH THE BACKGROUND RISK OF
          IDIOPATHY AND ALTERNATIVE CAUSES.
          A.      Sawyer Ignored Background Risk For Brain Cancer In His Analyses.
          The Eleventh Circuit has recognized that “[a] reliable methodology should take into
   account the background risk” of a specific disease, meaning “the risk a plaintiff and other
   members of the general public have of suffering the disease or injury that plaintiff alleges
   without exposure to the . . . chemical in question.” McClain, 401 F.3d at 1243 (emphasis in
   original). Indeed, knowledge of background risks is one of the methodologies the Eleventh
   Circuit “has recognized as indispensable to proving the effect of [a toxic] substance.” Williams,
   2016 WL 7175657, at 11 (quoting Chapman, 766 F.3d at 1308).
          “The background risks include all those causes of a disease, whether known or unknown,
   excluding the drug or chemical in question.” McClain, 401 F.3d at 1243 (emphasis added). An
   expert must therefore consider the possibility that a disease is idiopathic. Chapman, 766 F.3d at
   1308. Williams, again, provides an example of the Eleventh Circuit upholding the exclusion of a
   specific causation expert for failing to take into account the background risk of a particular
   disease. Williams, 889 F.3d at 1249-50 (expert failed to “meaningfully account[] for background
   risk,” as evidenced by the fact that he “failed to address background risk in his report or
   elsewhere”).
          Sawyer did not take the background risk of brain cancer into account in reaching his
   opinions. Plaintiffs’ own expert, Arie Perry, testified that “the overwhelming majority of brain
   tumors”—indeed, “90 to 95 percent”—are idiopathic, meaning they have no known cause. Ex. 9
   at 80:18-22. Yet for his Santiago analysis, Sawyer did nothing to determine that the flimsy
   evidence of Thorium-230 causation discussed in Section I above makes it more likely than not
   that Santiago’s brain tumor was not idiopathic, as most brain tumors are. See generally, Ex. 3
   (Santiago Rpt.). Sawyer’s failure to assess the background of idiopathy for brain tumors is all the
   more problematic given the very low (and unreliable) dose Plaintiffs have put forth. Franke
   estimates that Santiago received a dose of 0.23 rem to her brain in the final year of her life. Ex.
   30 (Franke Rpt.) at 2. He further speculates, based on assumptions about time of exposure for
   which he has no evidence, that she received, at most, a 9.6 rem dose throughout her life. Id. at 4;
   Ex. 7 (Franke Tr.) at 40:9-11. This maximum dose is a mere 7% of the dose at which a reliable
   connection between radiation and brain cancer has been found in the literature cited by Plaintiffs:
   1.4 Gy of x-ray radiation (or 140 rem). Ex. 15 (Mitchell Rpt.) at 14-15; Ex. 10 (Frazier Rpt.) at


                                                    18
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 22 of 27




   58; Ex. 3 (Santiago Rpt.) at 5-6. Sawyer has not identified any literature showing such a reliable
   connection with a dose lower than 1.4 Gy of x-ray radiation. Ex. 6 at 60:24-61:16.
          As noted above, Franke testified that “the further down you go with dose, the greater the
   uncertainty becomes with respect to the effect.” Ex. 7 (Franke Tr.) at 31:12-32:4. Yet Sawyer
   assumes that merely showing the possibility that Thorium could have caused Santiago’s tumor is
   enough to show that it likely did cause her tumor. This approach fails to take into account the
   fact that the vast majority of brain tumors are idiopathic.
          The same problem persists in Sawyer’s analysis for Baratta and Wenderoth. Despite the
   extremely high rate of idiopathic brain tumors, Sawyer did not even consider the possibility that
   Baratta’s or Wenderoth’s tumors were idiopathic.6 Ex. 4 (Baratta Rpt.) at 35-36; Ex. 5
   (Wenderoth Rpt.) at 32-34. Sawyer’s failure to account for background risk renders his analyses
   unreliable and inadmissible, especially in light of the high rate of idiopathic brain tumors.
          B.      Sawyer Does Not Rule Out, Or Even Consider, Other Potential Causes Of
                  Baratta’s Tumor.
          In addition to Sawyer’s unfulfilled duty of establishing Thorium-230 as a possible cause
   of Baratta’s tumor, Sawyer, as a “specific causation expert,” was obligated to “meaningfully rule
   out other potential causes” of Baratta’s tumor. Williams, 889 F.3d at 1248. See also Chapman,
   766 F.3d at 1311 (affirming exclusion of toxicologist based in part on his failure “to consider
   obvious alternative causes for” plaintiff’s alleged injury). In Williams, for instance, the same
   specific causation expert discussed above was excluded for the separate reason that he merely
   “made passing references to the purported ‘low’ probability of . . . other causes,” but “never
   provided the District Court with any scientific basis upon which he relied in concluding that the
   likelihood that various other potential factors caused [plaintiff’s] conditions was low enough to
   reasonably rule them out.” 889 F.3d at 1249.
          Unlike the excluded expert in Williams, Sawyer does not even pay lip service to other
   potential causes of Baratta’s second tumor. See Ex. 4 (Baratta Rpt.) at 35-36. This failure to even
   consider alternative causes, much less rule them out, is particularly problematic here, as there is

   6
     Any claim by Plaintiffs that Sawyer conducted a differential diagnosis vis-à-vis Baratta,
   Santiago, or Wenderoth would not help them avoid this problem with Sawyer’s analysis. As the
   Restatement of Torts explains, “[w]hen the causes of a disease are largely unknown”—that is,
   when there is a high rate of idiopathy for a disease—“differential etiology is of little assistance.”
   Restatement (Third) of Torts: Phys. & Emot. Harm § 28 (2010). Notably, Sawyer does not use
   the phrase “differential etiology” in any of his reports, much less perform one.


                                                    19
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 23 of 27




   an obvious alternative cause: the high dose of medical radiation administered directly to the area
   where Baratta’s second tumor developed. Id. at 4-5. Sawyer is aware that Baratta’s radiation
   therapy had the potential to cause a secondary tumor because he noted that possibility in his
   summary of the deposition testimony of Baratta’s radiologist. Id. at 11-12. Yet Sawyer does not
   address Baratta’s radiation therapy as a potential cause of his second tumor anywhere in the
   “specific cause” section of his report. Id. at 35-36.
          In fact, Sawyer’s testimony makes clear that if he had considered medical radiation as a
   potential alternative cause of Baratta’s second tumor, he inevitably would have concluded that
   medical radiation was, in fact, the likely cause of that tumor. Sawyer admits that the medical
   radiation Baratta received was high enough to cause Baratta’s second tumor. Ex. 6 at 215:25-
   218:4, 220:18-21. Sawyer also admits that the tumor meets the “Cahan criteria” that medical
   doctors—like Plaintiff expert Ari Perry—use to establish that a tumor was induced by medical
   radiation treatment. Ex. 18 (Wen Tr.) at 28:16-29:18; Ex. 9 (Perry Tr.) at 92:25-93:19. As
   Sawyer acknowledges, a tumor was likely caused by medical radiation therapy if it “differ[s]
   histologically from the original lesion that was treated” and “[arose] within the irradiation field
   over a sufficient latency period, typically years.” Ex. 6 at 218:18-219:13; Ex. 4 (Baratta Rpt.) at
   12. Sawyer agreed Baratta’s second tumor was histologically different from the first, and that it
   appeared in Baratta’s field of irradiation. Ex. 6 at 219:17-220:12. And Baratta’s second tumor
   was diagnosed nearly four years after his radiation treatment—far more than the 12-month
   minimum latency period Sawyer claims for radiation-induced tumors. Ex. 4 (Baratta Rpt.) at 3-
   5, 16. Thus, Sawyer’s own testimony shows that Baratta’s second tumor meets the Cahan
   criteria, and thus was likely caused by medical radiation, not his environment.
          Sawyer ignored the possibility that Baratta’s second tumor was caused by the beams of
   high-dose radiation directed at the precise spot where that tumor arose, instead investigating the
   possibility that some unknown source of Thorium-230 in Baratta’s environment, for which there
   is no evidence, caused the tumor. As in Williams, this failure to consider an obvious alternative
   explanation would render any specific causation opinion unreliable if Sawyer had, in fact, issued
   such an opinion.
                                              CONCLUSION
          Sawyer’s opinions should be excluded because there is no “fit” between his analyses and
   any issue to be resolved at trial and because his analyses are fundamentally unreliable.



                                                     20
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 24 of 27




                                     REQUEST FOR HEARING

          Pratt & Whitney respectfully requests a hearing on this motion. This motion concerns

   expert testimony regarding complex medical, physiological, and radiological issues, and is

   therefore more complex than a typical motion. Pratt & Whitney believes that oral argument will

   aid this Court in understanding the facts and issues presented in the parties’ briefing. Pratt &

   Whitney estimates that this motion requires 30 minutes of oral argument.
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 25 of 27




          Pratt & Whitney’s Daubert Motion to Exclude the Testimony of William Sawyer
                             And Incorporated Memorandum of Law

                                        Index to Exhibits

    Exhibit 1             Acreage Cancer Review, Palm Beach County, August 2009 FDOH
                          Report
    Exhibit 2             February 2010 FDOH Press Release
    Exhibit 3             Expert Report of William Sawyer, December 22, 2017 (Santiago)
    Exhibit 4             Expert Report of William Sawyer, December 22, 2017
                          (Featherston/Baratta)

    Exhibit 5             Expert Report of William Sawyer, December 22, 2017 (Wenderoth)
    Exhibit 6             Deposition of William Sawyer, April 23, 2018
    Exhibit 7             Deposition of Bernd Franke, April 16, 2018
    Exhibit 8             Eberline Report 16-11010 (excerpts)
    Exhibit 9             Transcript of Hearing on Class Certification, January 11, 2018
    Exhibit 10            Expert Report of John Frazier, March 2, 2018
    Exhibit 11            Expert Report of Thomas Borch, February 13, 2018
    Exhibit 12            Plaintiff's Amended Third Revised Answers to Interrogatories re
                          Complaint Nos. 1-11, July 25, 2013 (Featherston)

    Exhibit 13            Deposition of Glenn Morrison, August 26, 2015
    Exhibit 14            Corrected Expert Report of William Sawyer, December 22, 2017
                          (Featherston/Baratta)

    Exhibit 15            Expert Report of Duane Mitchell, February 20, 2018
    Exhibit 16            Medical Record, February 25, 2005
    Exhibit 17            Medical Report, March 3, 2005
    Exhibit 18            Deposition of B-Chen Wen, July 14, 2015
    Exhibit 19            Medical Record, January 23, 2009
    Exhibit 20            Mara Hatfield Email to Counsel re Sawyer Report, February 9, 2018
    Exhibit 21            Rebuttal Expert Report of William Sawyer, March 23, 2018
    Exhibit 22            Errata to Deposition of William Sawyer, April 23, 2018
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 26 of 27




    Exhibit 23         Expert Report of Marco Kaltofen, December 22, 2017
    Exhibit 24         Featherston Non-Tissue Samples
    Exhibit 25         Deposition of Marco Kaltofen, April 5, 2018
    Exhibit 26         Rebuttal Expert Report of John Frazier, April 27, 2018
    Exhibit 27         Deposition of Duane Mitchell, May 9, 2018
    Exhibit 28         Deposition of John Frazier, May 7, 2018
    Exhibit 29         MARLAP Report, Ch. 20, July 2004
    Exhibit 30         Expert Report of Bernd Franke, February 2, 2017
    Exhibit 31         TAP260B, Part. 11 Data (Borch Deposition Exhibit 14)
    Exhibit 32         Deposition of Thomas Borch, April 12, 2018
    Exhibit 33         Rebuttal Expert Report of Marco Kaltofen, March 23, 2018
    Exhibit 34         Expert Report of William Sawyer, February 1, 2017
    Exhibit 35         Complaint for Wrongful Death in Southern District, Featherston v.
                       UTC, May 1, 2017
Case 9:13-cv-80928-KAM Document 604 Entered on FLSD Docket 05/20/2020 Page 27 of 27




    Dated: May 20, 2020               Respectfully submitted,

                                      By: /s/ Gregor J. Schwinghammer
                                      GUNSTER, YOAKLEY & STEWART, P.A.
                                      777 South Flagler Drive, Suite 500 East
                                      West Palm Beach, FL 33401
                                      Telephone: (561) 650-0595
                                      Facsimile: (561) 655-5677
                                      GREGOR J. SCHWINGHAMMER, JR.
                                      Florida Bar No. 090158
                                      gschwinghammer@gunster.com
                                      BARBARA BOLTON LITTEN
                                      Florida Bar No. 0091642
                                      blitten@gunster.com

                                      BARTLIT BECK LLP
                                      54 West Hubbard Street, Suite 300
                                      Chicago, IL 60654
                                      Telephone: (312) 494-4400
                                      Facsimile: (312) 494-4440
                                      SEAN W. GALLAGHER
                                      Pro Hac Vice
                                      sean.gallagher@bartlitbeck.com
                                      ANDREW C. MacNALLY
                                      Pro Hac Vice
                                      andrew.macnally@bartlitbeck.com
                                      DANIEL R. McELROY
                                      Pro Hac Vice
                                      daniel.mcelroy@bartlitbeck.com
                                      ALEX L. GRODEN
                                      Pro Hac Vice
                                      alex.groden@bartlitbeck.com

                                      Attorneys for Defendant Raytheon
                                      Technologies Corporation (Pratt & Whitney)
